Citation Nr: 1619965	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-08 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including a generalized anxiety disorder.

2.  Entitlement to service connection for a lower back disability.

3.  Entitlement to service connection for asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from December 1970 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

In June 2012, the Veteran filed a Notice of Disagreement (NOD) with 6 six service connection issues: (a) generalized anxiety disorder; (2) Meniere's disease; (3) neuropathy; (4) lower back pain; (5) diabetes; and (6) asbestos exposure.  In a March 2014 VA Form 9, the Veteran limited his appeal to the issues of entitlement to service connection for anxiety, a lower back disability and asbestos exposure.  Therefore, the Board takes jurisdiction of the 3 issues perfected on appeal. 

In November 2015, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of service connection for radiculopathy as secondary to a back disability has been raised by the record, see December 2015 VA Form 21-4138, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  Moreover, the defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions. Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Having carefully reviewed the record, the Board finds that the presumption of soundness applies.  The Veteran's August 1970 clinical entrance examination was silent for any mental health problems in the summary of diagnoses and defects.  The Veteran was noted to be qualified for induction.  Because the clinical examination was normal, the Board concludes that a mental health disability was not "noted" at the time of entrance examination, and that the presumption of soundness applies.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that (1) the Veteran's disability was both preexisting and (2) it was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

In November 2011, the Veteran was afforded a VA mental disorders examination.  The examiner noted the Veteran's diagnoses of generalized anxiety disorder and major depressive disorder, recurrent with mild severity.  The Veteran reported a childhood history of abuse from his alcoholic father.  He also reported an in-service incident with his drill sergeant who verbally and physically abused him.  He reported that he was hospitalized in 1973 following an attempt to overdose on pills, but denied any further treatment for his mental health until 2009.  

The examiner opined that the Veteran's condition was less likely than not incurred in or caused by service.  He reasoned that the Veteran's "conditions of depression were likely present before entering the military and are partially attributable to his early childhood and abuse."  He further explained that the Veteran's mental health problems also are compounded by his physical medical disabilities, unemployment, financial stresses and marital issues.  The Board finds that a new examination is warranted because the VA examiner used the wrong legal standard in providing his opinion.  

On remand, the Veteran should be afforded a VA examination to determine whether he clearly and unmistakably suffered from an acquired psychiatric disorder prior to service, and if so, whether the acquired psychiatric disorder clearly and unmistakably was not aggravated by service.  The examiner should base his/her determination on a thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular disease or residuals thereof.

Second, on the Veteran's March 2014 VA Form 9, he states that after the above referenced in-service incident with his drill sergeant, he experienced back pains, which clinicians at sick call attributed to problems with his feet.  Post treatment records indicate continued complaints of lower back pain and a diagnosis of degenerative joint disease of the lumbar spine.  In a March 2016 rating decision, the RO granted service connection for bilateral pes planus.  In a December 2015 letter, Dr. P.K. opined that the Veteran's radiculopathy was due to his in-service back trauma.  The Veteran has not been afforded a VA examination in connection with his back claim.  A VA examination is required where the record includes (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability; and (4) lack of sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is evidence that the Veteran has a back disability that may be related to service and/or a service connected disability, the Board finds that a remand is necessary to obtain a medical opinion which addresses these theories of entitlement.  

Third, on a February 2012 chest x-ray report, the Veteran was found to have cardiomegaly and increased interstitial markings on both lungs.  On the Veteran's March 2014 VA Form 9, he states that during service he was charged with removing exploded ordinances/drones.  He contends that the ordinances were insulated with asbestos related materials and that he inhaled the asbestos in the process of removal.  Veteran's service treatment records indicate that in May 1971 he was treated for chest pains and difficulty breathing.  At the Board hearing, the Veteran testified that he has been treated for heart and lung disabilities which he attributes to his in-service asbestos exposure.  The Veteran has not been afforded a VA examination in connection with his asbestos related claim.  As there is evidence that the Veteran has heart or lung disability that may be related to service, the Board finds that a remand is necessary to obtain a medical opinion which addresses this theory of entitlement.  

Fourth, on the Veteran's April 2011 VA Form 21-526, he reported that he was treated at Freeman Medical Center in Mountain Home, Arkansas by Dr. K. Lei.  There are no treatment records from Dr. Lei associated with the Veteran's electronic claims folder.  Also, At the November 2015 Board hearing, the Veteran testified that he was treated by Dr. Benson, before Dr. Benson became a doctor within the VA system.  There are no medical treatment records from Dr. Benson associated with the Veteran's electronic claims folder.  The Veteran made several other references to private providers at the Board hearing, whose records are not currently associated with the claims folder.  Therefore, on remand private treatment records from all private providers should be obtained and associated with the claims folder.  

Fifth, as mentioned above, there is evidence that the Veteran's back disability may be related to his foot disability.  See Allen v. Brown, 7 Vet. App. 439 (1995)(secondary service connection available where a Veteran's non-service-connected is aggravated by his service-connected disability).  The Veteran has not been provided notice regarding secondary service connection.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.  

Sixth, the Veteran has contended that he has been treated over the years (starting in 2009) at a VA facility in Little Rock and Mountain Home.  There are some VA treatment records associated with the Veteran's Virtual VA claims folder dating from 2011.  On remand, all VA treatment records should be associated with the Veteran's electronic claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Drs. P. Kaufmann, Benson, Lei, Ducker, K. McAlister as well as any other records, not already of record, that are relevant to his claim.  See Board Hearing Transcript, pp. 9, 18, 24; see also April 2011 VA Form 21-526; see also February 2012 Chest x-ray report. 

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain and associate with the claims file all pertinent VA medical records. 

3.  Provide notice to the Veteran concerning how to substantiate a claim for service connection as secondary to a service-connected disability.

4.  Obtain an addendum opinion from the November 2011 VA examiner (or an appropriate medical professional). The electronic claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  If the examiner feels another examination is necessary, another examination should be scheduled. The examiner is requested to review the claims file and offer an opinion as to the following questions:

(a)  Opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that an acquired psychiatric disability pre-existed active service.  Please provide a complete explanation for the opinion.

(b)  If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing acquired psychiatric disability WAS NOT aggravated (i.e., chronically worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  

(c)  If not, the examiner must opine as to whether any current acquired psychiatric disability at least as likely as not (a probability of 50 percent or greater) began in or is related to service.  Please provide a complete explanation for the opinion.  

The examiner's attention is directed to the Veteran's report of: (a) an in-service incident with his drill sergeant who verbally and physically abused him ; (b) a history of depression or excessive worry listed on his August 1971 Report of Medical History; and (c) a hospitalization in 1973 following an attempt to overdose on pills. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Then, schedule the Veteran for a VA examination to address the etiology of his lower back disability. The electronic claims folder, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the electronic claims file (and note such a review) and offer an opinion as to the following questions:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lower back disability (diagnosed as DJD of lumbar spine) was incurred in or caused by service.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lower back disability was caused by his service-connected pes planus.

(c)  Whether it is at least as likely as not that the Veteran's lower back disability is aggravated (i.e., chronically worsened beyond the natural progress) by his service-connected pes planus. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's lower back disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected pes planus.

The examiner's attention is directed to the Veteran's statement that he was kicked in the back during service by his drill sergeant; was seen at sick call and told that his feet problems were the source of his back problems.  The examiner's attention is also directed to the Veteran's assertion that he has had continuous back pain since service.  
6.  Then, schedule the Veteran for a VA examination to address the etiology of any heart or lung disability.  The electronic claims folder, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the electronic claims file (and note such a review) and offer an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart or lung disability incurred in or was caused by service.

The examiner's attention is directed to the Veteran's statement that he was exposed to asbestos during service through retrieval of drones/missiles lined with asbestos.  The examiner's attention is also directed to February 2012 chest x-ray which shows a diagnosis of cardiomegaly and interstitial markings on both lungs.  

7.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




